Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claim(s) 1, 4-7, and 10-11 were previously pending and were rejected in the previous office action. Claim(s) 1, 5-7, and 10 were amended. Claim(s) 4 and 11 were left as originally/previously presented. Claim(s) 2-3, 8-9, and 12-19 have been cancelled. Claim(s) 1, 4-7, and 10-11 are currently pending and have been examined. 

Response to Arguments 
Claim Objections
	Applicant’s arguments and amendments, see page 9 of Applicant’s Response, filed June, 03, 2021, with respect to the Claim Objections have been fully considered and are persuasive. The claim objection(s) have been withdrawn.

Claim Rejections - 35 USC § 112
	Applicant’s arguments and amendments, see page 9 of Applicant’s Response, filed June, 03, 2021, with respect to the rejection under 35 U.S.C. 112(b) has been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection has been withdrawn.

Claim Rejections - 35 USC § 101
Claim(s) 1, 4-7, and 10-11 have been fully considered but they are not persuasive.
	First, Applicant argues, on page(s) 10-14, that the amended Independent
Claim(s) 1, 5, and 10, do not fall within the revised Step 2A prong one framework.
Examiner, respectively, disagrees with applicant. Examiner, respectfully, notes that the specific limitation(s) that fall within the subject matter groupings of the abstract idea are recited as “storing,” “executing,” “managing stock information about stock of an item held by each of a plurality of mobile sales vehicles performing mobile sale,” “receiving, from each of the plurality of mobile sales vehicles, sales information indicating an item sold at a storefront of them mobile sales vehicle and current position information indicating a current position of the mobile sales vehicle,” “receiving, order information including information about an item ordered based on the stock information transmitted,” “receiving, desired delivery time information at which a customer desires the item to be delivered and delivery address information indicating a delivery address of the item,” “specifying, when information indicating the desired delivery time is received, a mobile sales vehicle capable of delivering the item to the delivery address by the desired delivery time, based on the current position of the mobile sales vehicle indicated by the current position information, and a position of the delivery address indicated by the delivery address information,” “transmitting the stock information,” “transmitting, the stock information about stock held by the mobile sales vehicle specified,” “transmitting the order information along with the delivery address information to the mobile sales vehicle delivering the ordered item,” “updating the stock information, based on at least  placing an order based on displayed market information, Trading Technologies Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1092, 2019 USPQ2d 138290 (Fed. Cir. 2019)), commercial or legal interactions and/or managing personal behavior or relationships or interactions between people. Similar to, Credit Acceptance Corp v, Westlake Services, where the court found that that processing a credit application between a customer and dealer, where the business relation is the relationship between the customer and the dealer during the vehicle purchase was merely a commercial transaction, which, is a form of certain methods of organizing human activity. Here, the claim(s) are similar to a business relationship between an entity and a customer, which, the entity receives delivery request information such as address, number of delivery vehicle(s), and timing information from 

	Second, Applicant argues, on page 13, that the amended Independent
Claim(s) 1, 5, and 10, do not fall within the revised Step 2A Prong Two framework.
Examiner, respectively, disagrees with applicant. As an initial matter, examiner provided a detailed analysis of how the additional elements are not integrated into a practical application, see the non-final office action mailed 03/03/2021 page(s) 6-8. Examiner, respectfully notes that the judicial exception is not integrated into a practical application because the claim(s) as a whole describe how to generally “apply,” the concept(s) of
storing, executing, managing, receiving, receiving, receiving, specifying, transmitting, transmitting, updating, receiving, specifying, transmitting, receiving, and specifying, respectively, information in a computer environment. The limitations that amount to “apply it,” are as follows (Claim 1: a stock management device, a memory, a processor, and a customer terminal; Claim 5: a customer terminal, a memory, a processor, a stock management device, a display device; and Claim 10: a customer terminal). Examiner, a stock management device, a memory, a processor, a customer terminal, and a display Affinity Labs v.
DirecTv, the court has held that using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f). Here, the above additional elements are merely receiving, transmitting, and storing delivery, stock, and delivery vehicle information, which is no more than “applying,” the judicial exception. Applicant also, provided that the system improves efficiency and speed by using a mobile sales vehicle to a customer, which, isn’t a sufficient inventive concept. Similar to Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015), when the court found that claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Here, applicant suggest that the stock management device helps facilitate the efficiency and speed of the online shopping for mobile vehicles, however, merely appending generic computer functionality to lend speed or efficiency to the performance of an abstract concept doesn’t meaningfully limit the claim. Also, similar to TLI Communications, the court found that gathering and analyzing information using conventional techniques and displaying those results are not sufficient to show an improvement to technology. Here, applicant’s claims are no different than TLI Communications as the claims merely gather delivery request information and product stock information for the delivery vehicles, which, information will then be determined based on the amount of stock left over and delivery address 
	
	Third,  Applicant states, on page 14, that the claims are integrated into a practical application since the management device implemented by an online shopping network provides a benefit of online shopping and a benefit by using mobile sales vehicle at least in terms of efficiency and speed based on Example 37 of the 2019 PEG. Examiner, respectfully disagrees with this analysis. As, an initial matter, it is important to note that a claimed process covering embodiments that can be performed on a computer, as well as embodiments that can be practiced verbally or with a telephone, cannot improve computer technology, see MPEP 2106.05(a)(I). Unlike,
Example 37 of the 2019 PEG but, analogous to, FairWarning IP, LLC v. latric Sys, the court found that there was not a sufficient showing of an improvement in computer-functionality when accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, see MPEP 2106.05(a)(I).  Here, applicant’s limitations are not sufficient to show an improvement when by retrieving departure and arrival time information, which, the system will then determine the location information of the user and the search conditions can then be determined for presenting stock information and delivery a commonplace business method being applied on a general purpose computer, Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1976.  Also, unlike Example 37 of the 2019 PEG, Example 37 specification provides that the claimed process enabled the automation of specific animation tasks that previously could not be automated. However, in this case, applicant specification has provided no such assertion, in fact, applicant’s specification provides that prior technology allows for an item to be purchased at a store that is desired to be delivered and then the information will be transmitted to a mobile sales vehicle for delivery, see Applicant’s specification at Paragraph(s) 0005 and 0007. Therefore, applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 102
Applicant’s arguments with respect to Claim(s) 1, 4-7, and 10-11 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
However, Applicant argues on page(s) 14-17, that Kinugawa et al. (US 2013/0073585) doesn’t teach “specifying the mobile sales vehicle in such a way that a 

Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to Claim(s) 1, 4-7, and 10-11 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Examiner, respectfully, guides applicants attention to the analysis provided in the 35 USC 102 response to argument. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim(s) 1, 4-7, and 10-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 1: Independent Claim(s) 1, 5, and 10, recites a of an entity that will receive customer order information for a certain delivery time at a delivery address, which, the entity will provide stock and mobile sale vehicle information to a customer and update stock information based on the order information received from the customer. Independent Claim(s) 1, 5, and 10, as a whole recited limitation(s) that are directed to an abstract idea of certain methods of organizing human activity: fundamental economic principles or practices, commercial or legal interactions, and/or managing personal behavior or relationships or interactions between people. Claim(s) 1 and 10, recite(s) “storing,” “executing,” “managing stock information about stock of an item held by each of a plurality of mobile sales vehicles performing mobile sale,” “receiving, from each of the plurality of mobile sales vehicles, sales information indicating an item sold at a storefront of the mobile sales vehicle and current position information indicating a current position of the mobile sales vehicle,” “receiving, order information including information about an item ordered based on the stock information,” “transmitting,” “receiving, desired delivery time information at which a customer desires the item to be delivered and delivery address information indicating a delivery address of the item,” “specifying, when information indicating the desired delivery time is received, a mobile sales vehicle capable of delivering the item to the delivery address by the desired delivery time, based on the current position of the mobile sales vehicle indicated by the current position information, and a position of the delivery address indicated by the delivery address information,” “transmitting the stock information,” Claim 5, recite(s) “transmitting desired delivery time information of an item of an item a customer desires delivery and delivery address information indicating a delivery address of then item to managing stock information about stock of an item held by each of a plurality of mobile sales vehicles performing mobile sales,” “receiving, stock information about stock held by a mobile sales vehicle capable of delivering the item to the delivery address by the desired delivery time,” “causing, to Claim(s) 1, 5, and 10, are similar to an entity receiving a customer order request, which, includes a delivery time and delivery address. The entity will then receive the order information, which, the entity will then update and receive stock information and delivery vehicles for selection based on the user delivery request information. See, Credit Acceptance Corp v, Westlake Services. The mere recitation of generic computer components (Claim 1: a stock management device, a memory, a processor, and a customer terminal; Claim 5: a customer terminal, a memory, a processor, a stock management device, a display device; and Claim 10: a customer Independent Claim(s) 1, 5, and 10, recite an abstract idea.

	Step 2A Prong 2: This judicial exception is not integrated into a practical application because the Claim(s) 1, 5, and 10, as a whole describes how to generally “apply,” the concept(s) of “storing,” “executing,” “managing,” “receiving,” “receiving,” “transmitting,” “receiving,” “specifying,” transmitting,” “transmitting,” updating,” “receiving,” “specifying,” “transmitting,” “specifying,” “causing,” and “displaying,” information in a computer environment, respectively. The limitations that amount to “apply it,” are as follows (Claim 1: a stock management device, a memory, a processor, and a customer terminal; Claim 5: a customer terminal, a memory, a processor, a stock management device, a display device; and Claim 10: a customer terminal). Examiner, notes that a stock management device, a memory, a processor, a customer terminal, and a display device, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, se MPEP 2106.05(f)). Here, the additional elements are merely receiving and transmitting information which is no more than “applying,” the judicial exception. Also, similar to, In re Brown, where the court found that cutting hair after first determining the hair style was consider to be insignificant application, which, is merely insignificant extra-solution activity, see MPEP 2106.05(g). Here, applicant has provided limitations that are Electric Power Group LLC, where the court found that selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display was consider to be selecting a particular type of data to be manipulated, which, is merely insignificant extra-solution activity, see MPEP 2106.05(g). Here, applicant has provided limitations that select a particular type of data to be manipulated when an entity will collect order information and stock information that will be used to determine the amount of stock held by an entity and then display order information based on the stock information, which, at best amounts to select a particular type of data to be manipulated, which, is a form of insignificant extra-solution activity. Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component and insignificant extra-solution activity, which, are not practical application(s) of the abstract idea. Therefore, when viewed in combination these additional elements do not integrate the recited judicial exception into a practical application and the claims are directed to the above abstract idea(s).

	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, Symantec, the court found that receiving or transmitting data over a network are well-understood, routine, and conventional computer function(s). Here, the applicant has provided that the stock management device and the customer terminals, which, include a processor are able to communicate with each other through a network, as taught in applicant’s published specification paragraph(s) 0155 and 0268. Examiner, further, notes that applicant provides that technology relating to ordering products from a mobile sales vehicle and transmitting that information to the mobile sales vehicle to be delivered to a user is common, see applicant’s published specification paragraph 0005. Thus, even when viewed as a whole, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claims are ineligible.

	Claim(s) 4, 6, and 11: The various metrics of Dependent Claim(s) 4, 6, and 11 merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Independent Claim(s) 1, 5, and 10 respectively, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.

	The dependent claim(s) 4, 6-7, and 11 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claim(s) 1, 4-7, and 10-11 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4-7, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan (US 2017/0124547) in view of Beach-Drummond (US 9,741,011) and further in view of Frehn et al. (US 2017/0024789) and further in view of Kinugawa et al. (US 2013/0073585) and further in view of Green et al. (US 6,041,310).
	Regarding Claim 1, Natarajan, teaches a stock management device comprising: 
A memory storing instructions. (Paragraph 0041)(Natarajan teaches a memory that stores code) 
One or more processors configured to execute the instructions to: (Paragraph 0041)(Natarajan teaches microprocessors/processors that are used to implement at least some for the functions in the sales control system) 
Manage stock information about stock of an item held by each of a plurality of mobile sales vehicles performing mobile sale. (Paragraph(s) 0054-0056)(Natarajan teaches that a control system consist of an inventory system that is able to keep track of inventory located on the mobile sales vehicles(s). The system can receive information about products that have been purchased through the sales vehicles and/or retrieved from the vehicles, which, the inventory will then be updated and will show a user product items 
Receive, from each of the plurality of mobile sales vehicles, sales information indicating an item sold at a storefront of the mobile sales vehicle and current position information indicating a current position of the mobile sales vehicle. (Paragraph 0047 and 0050)(Natarajan teaches that a customer via a customer terminal is able to view one or more products on a sales vehicle. Natarajan, further, teaches that the sale information system is able to evaluate products that are included on a sales vehicle at the current location. The system can also include the products purchased (i.e., item sold at a storefront of the mobile sales vehicle), which, the information is provided by the sales vehicle image and video data. Examiner, notes, that the one or more sales vehicles location can be traced/evaluated by a customer, which, the location is received by a GPS unit, as taught in paragraphs 0034 and 0038))
Receive, from a customer terminal, order information including information about an item ordered based on the stock information transmitted to the customer terminal. (Paragraph 0056-0057 and 
Receive, from the customer terminal, desired delivery time information at which a customer desires the item to be delivered and delivery address information indicating a delivery address of the item.  (Paragraph 0056 and 0059)(Natarajan teaches that a customer will be displayed options, which, will allow the customer to select that an ordered and/or purchased product can be delivered to a specified location, which may include selecting from a displayed list and/or entering an address, requesting the product be placed onto a sales vehicle intended for a selected location to be retrieved at either a later date and/or time. Examiner, notes, that 
Specify, when information indicating the desired delivery time is received, a mobile sales vehicle capable of delivering the item to the delivery address
Transmit the stock information to the customer terminal. (Paragraph 0058)(Natarajan teaches that the system is able to track and update inventory on the mobile vehicle, as taught in paragraphs 0056-0057. The system will then display products that are actually available and can be retrieved at the time the customer is at  the customer terminal)
Transmit to the customer terminal, the stock information about stock held by the mobile sales vehicle specified. (Paragraph 
Transmit the order information along with the delivery address information to the mobile sales vehicle delivering the ordered item. (Paragraph 0056 and 0059)(Natarajan teaches a vehicle inventory system that is able to receive orders from one or more customers for one or more products. Natarajan, further, teaches that the customer is able to select options such as an option for a specified location for a delivery (i.e., delivery address)) 
The one or more processors are further configured to execute the instructions to: 
Update the stock information, based on at least one of the sales information and the order information. (Paragraph(s) 0056-0057)(Natarajan teaches that the vehicle inventory system can track product information and update that product information based on the product information provided by the customers and purchased products. 
wherein the one or more processors are further configured to execute the instructions to:
receive, from the customer terminal, a transmission request of information about a mobile sales vehicle delivering the item ordered based on the stock information. (Paragraph 0058-0059)(Natarajan teaches that the vehicle inventory system is able to display products and/or relevant labels for products to a customer terminal, which, the customer is able to purchase the product. Examiner, respectfully, notes that the customer is able to provide one or more commands that include one or more commands to view a product and/or requesting additional product information, as taught in paragraph 0018 and 0020)
specify, based on the 



	With respect to the above limitations: while Natarajan teaches a mobile sales vehicle that is able to receive order information from a customer terminal such as delivery time and delivery address information. The system will also be able to provide sales and inventory information to a customer and also update the product information based on the product information based on sales. Natarajan, further, teaches that the system will be able to assign a mobile sales vehicle to a location based on a customer delivery address. To the extent that Natarajan do not teach providing vehicles to the user in such a way that they are less than or equal to the number of requested vehicles see Green et al. below. However, Natarajan, doesn’t explicitly teach specifying a mobile 
	But, Beach-Drummond in the analogous art of mobile storefronts, teaches 
specify, a mobile sales vehicle capable of delivering the item to the delivery address by the desired delivery time, based on the current position of the mobile sales vehicle indicated the current position information. (Column 3, Lines 64-67); (Column 4, Lines 1-2); (Column 6, Lines 32-41 and 44-51)(Beach-Drummond teaches that a system is able to send a food order to a mobile kitchen, which, will be based on the current location of the mobile kitchen. The system will also take into account the geolocation of the consumer in order to route the food order to the select mobile kitchen within the fleet of mobile kitchens. Beach-Drummond, further, teaches that the system will not allow a scheduled delivery of the mobile kitchen to exceed a pre-defined maximum of the scheduled delivery time, see Column 6, Lines 51-54. Examiner further notes that a consumer is able to place a food order, which, will be transmitted to the mobile storefront. The mobile storefront will then receive the delivery address via the vehicles onboard navigation terminal, see Column 7, Lines 60-67); and (Column 8, Lines 1-10))
Transmit information about the specified mobile sales vehicle to the customer terminal. (Column 6, Lines 55-670; and (Column 7, Lines 1-12)(Beach-Drummond teaches that the system will provide a notification to 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the mobile storefront system of Natarajan, by incorporating the teachings of determining a mobile storefront based on the geolocation of a consumer and current location of the storefront, which, an order will be transmitted to the mobile storefront of Beach-Drummond, since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve the efficiency for delivery services by scheduling the preparation of a mobile order in order to organize and manage an aggregation of product orders for assembly by a fleet of mobile storefronts intended for delivery to customers. (Beach-Drummond: Column 2, Lines 27-38)
	With respect to the above limitations: while Beach-Drummond teaches a user is able to receive notifications in regards to the mobile kitchens location, which, the system will determine the mobile kitchen based on the mobile kitchens location and the customers delivery location. To the extent that Natarajan and Beach-Drummond, do not teach providing vehicles to the user in such a way that they are less than or equal to the number of requested vehicles see Green et al. below. However, Natarajan/Beach-Drummond, do not explicitly teach a user making a request for two or more shops and a system displaying that search query based on determining the request has less than or equal to a certain number of shops. Natarajan/Beach-Drummond, also, do not explicitly teach a fastest mobile sales vehicle delivering an item to a customer. 
a mobile sales vehicle delivering the ordered item fastest to the delivery address. (Paragraph(s) 0030 and 0085)(Frehn et al. teaches a system that will select a delivery vehicle from multiple vehicles to deliver an item to a customer. The system will take into consideration the current location of the delivery vehicles and the delivery location. Frehn et al., further, teaches that the system will calculate a fastest route for the delivery vehicle and then select the delivery vehicle that yields the lowest delivery time to the delivery location. Examiner, respectfully, notes that the food assembly apparatus can be installed within the delivery vehicle (i.e., mobile sales vehicle), as taught in paragraph 0021 and 0085)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the mobile storefront system of Natarajan and  determining a mobile storefront based on the geolocation of a consumer and current location of the storefront, which, notifications will be sent to a customer terminal that provides the estimated time of arrival of the mobile sales vehicle along with arrival information of the mobile kitchen of Beach-Drummond, by incorporating the teachings of a system calculating the fastest route for a mobile food delivery vehicle that will deliver a food item to delivery location within a minimum delivery time of Frehn et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to reduce the delivery time for a customer. (Frehn et al.: Paragraph 0030)

	But, Kinugawa et al. in the analogous art of searching for food delivery shops, teaches wherein, the one or more processors are further configured to execute the instructions to: 
when a number of the mobile sales vehicles specified is more than two receive, from the customer terminal, a delivery request for delivery of the item from fewer mobile sales vehicles than the mobile sales vehicles specified. (Paragraph 0077); and (Fig. 9, 60)(Kinugawa et al. teaches a user is able to select three types of food products via a check box (i.e., information about more than two mobile sales). Kinugawa et al., further, teaches that the selection corresponds to the product types offered by shops. The user is able to submit the request to a shop server. The shop server will identify shops that are related to the user’s product selection, which, the shops will be identified based on zones that are selected by the user based on selected addresses, as taught in paragraph 0048. Examiner, respectfully, notes that the user is able to select three 
specify the mobile sales vehicle in such a way that a number of the sales vehicles delivering the ordered item to the customer is fewer than or equal to a number of the mobile sales vehicles included in the delivery request. (Paragraph 0078)(Kinugawa et al. teaches that the shop server will be able search shops based on the user’s selections, which, the shop server will determine if the performed search will provide the user with search results equal to the predetermined number of selections made by the user. The system will then output the search results to the user’s device)  
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the mobile storefront system of Natarajan, determining a mobile storefront based on the geolocation of a consumer and current location of the storefront, which, notifications will be sent to a customer terminal that provides the estimated time of arrival of the mobile sales vehicle along with arrival information of the mobile kitchen of Beach-Drummond, and a system calculating the fastest route for a mobile food delivery vehicle that will deliver a food item to delivery location within a minimum delivery time of Frehn et al., by incorporating the teachings of determining multiple food shops, which, a shop server will receive a user request for multiple food types for various shops based on delivery zones and the shop server will then provide shop information to the user only when the shops are equal to the predetermined request information of the user of Kinugawa et al. et al.,  since the 
	With respect to the above limitations: while Kinugawa et al. teaches a user selecting more than two items for a shop, which, the system will then display equal the number of shops to the user based on the request. to the extent that Natarajan, Beach-Drummond, Frehn et al., and Kinugawa et al., do not teach providing vehicles to the user in such a way that they are less than or equal to the number of requested vehicles see Green et al. below. However, to the extent that Natarajan, Beach-Drummond, Frehn et al., and Kinugawa et al., do not teach providing vehicles to the user in such a way that they are less than or equal to the number of requested vehicles. 
	But, Green et al. in the analogous art of searching for vehicles, teaches wherein, the one or more processors are further configured to execute the instructions to: specify the vehicle in such a way that a number of the vehicles delivering the ordered item to the customer is fewer than or equal to a number of the vehicles included in the delivery request. (Column 8, Lines 19-30); (Column 9, Lines 20-25); (Column 10, Lines 61-67); and (Column 11, Lines 9-19)(Green et al. teaches that a user is able to query for available vehicles, which, can include all vehicles that include various other selections for their query that can include more than two and if the minimum number of items are not met then the system will not display the vehicles and a second query will be placed. The second query will consist of selecting a minimum number of inventory items to be displayed such as ten vehicles for the query, which, the 
 	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the mobile storefront system of Natarajan, determining a mobile storefront based on the geolocation of a consumer and current location of the storefront, which, notifications will be sent to a customer terminal that provides the estimated time of arrival of the mobile sales vehicle along with arrival information of the mobile kitchen of Beach-Drummond, a system calculating the fastest route for a mobile food delivery vehicle that will deliver a food item to delivery location within a minimum delivery time of Frehn et al.,  and determining multiple food shops, which, a shop server will receive a user request for multiple food types for various shops based on delivery zones and the shop server will then provide shop information to the user only when the shops are equal to the predetermined request information of the user of Kinugawa et al. et al., by incorporating the teachings of determining a user query for vehicles, which, the processor will then display an equal number of vehicles for the user since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve and maintain a high level of customer satisfaction for displaying automobile queries to a user. (Green et al.: Column 2, Lines 63-64)
	Regarding Claim 4, Natarajan/Beach-Drummond/Frehn et al./Kinugawa et al./ Green et al., teaches all the limitations as applied to Claim 1 and wherein 
The order information includes information indicating a mobile sales vehicle delivering the item. (Paragraph 0059)(Natarajan teaches a customer can interact with the mobile sales vehicle system in order to order and/or purchase one or more products. The customer is able to select various options such as a product, a delivery address, date/times, and/or requesting the product be placed onto a sales vehicle intended for a selected location (i.e., order information indicating a mobile sales vehicle). Examiner, respectfully, notes that the customer terminal consist of a user interface that has input functions such as buttons, touch surfaces, and/or a mouse, as taught in paragraph 0018)
The one or more processors are further configured to execute the instructions to: 
Transmit the order information to the mobile sales vehicle indicated by the information indicating the mobile sales vehicle. (Paragraph 0056 and 0059)(Natarajan teaches a vehicle inventory system on the mobile sales vehicle is able to receive orders from one or more customers for one or more products (i.e., order information). Examiner, respectfully, notes that microprocessors/processors are used to implement at least some for the functions in the sales control system, as taught in paragraph 0041)
	
Regarding Claim 5, Natarajan/Beach-Drummond/Frehn et al./Kinugawa et al./ Green et al., teaches a customer terminal comprising:
A memory storing instructions. (Paragraph(s) 0040-0041)(Natarajan teaches customer terminals that a part of a control system, which, includes a memory with stored code)
One or more processors configured to execute the instructions to: (Paragraph(s) 0040-0041)(Natarajan teaches customer terminals that a part of a control system, which, includes one or more processors for implementing the functions)
Transmit desired delivery time information of an item a customer desires delivery. (Paragraph 0056 and 0059)(Natarajan teaches that a users’ customer terminal is able to select different options such as a date and/or time for the delivery of a product by a mobile sales vehicle) 
Delivery address information indicating a delivery address of then item to a stock management device managing stock information about stock of an item held by each of a plurality of mobile sales vehicles performing mobile sale. (Paragraph 0059)(Natarajan teaches that a users’ customer terminal is able to select a specified location for the mobile sales vehicle to deliver (i.e., delivery address information) the product)
Receive, from the stock management device, stock information about stock held by a mobile sales vehicle capable of delivering the 
Cause a display device to display the desired delivery time in a selectable manner. (Paragraph 0059)(Natarajan teaches that options will be displayed to a user, which, allows a user to select a date/time via a user interface) 
Causing the display device to display an ordering screen for receiving an order from a customer, the ordering screen being generated based on the stock information. (Paragraph(s) 0057-0059)(Natarajan teaches a system that will display accurate vehicle product inventory to a customer on their respective interface, which, will allow a customer to purchase products that are available for sale on either the vehicle or other remote locations if not currently available on the vehicle. Examiner, respectfully, notes that the 
Wherein the one or more processors are further configured to execute the instructions to:
receive, from the customer terminal, a transmission request of information about a mobile sales vehicle delivering the item ordered based on the stock information. (See, relevant rejection of Claim 1(j)(i))
specify, based on the current position of the mobile sales vehicle and the position of the delivery address, a mobile sales vehicle delivering the ordered item fastest to the delivery address, out of the mobile sales vehicles holding the item. (See, relevant rejection of Claim 1(j)(ii))
transmit information about the specified mobile sales vehicle to the customer terminal. (See, relevant rejection of Claim 1(j)(iii))
when a number of the mobile sales vehicles specified is more than two, receive, from the customer terminal, a delivery request for delivery of the item from fewer mobile sales vehicles than the mobile sales vehicles specified. (See, relevant rejection of Claim 1(j)(iv))
specify the mobile sales vehicle in such a way that a number of the mobile sales vehicles delivering the ordered item to the customer is fewer than or equal to a number of the mobile sales vehicles  Claim 1(j)(v))

	Regarding Claim 6, Natarajan/Beach-Drummond/Frehn et al./Kinugawa et al./ Green et al., teaches all the limitations as applied to Claim 5 and wherein the one or more processors are further configured to execute the instructions to:
Transmit, to the stock management device, a transmission request of information about a mobile sales vehicle delivering the item ordered based on the stock information. (Paragraph 0018 and 0058-0059)(Natarajan teaches that a customer is able to view products and/or browse the local inventory of products at a sales vehicle. The customer is able to use a customer terminal to access inventory information at a sales vehicle, which, includes a user using a website to view this product information. Examiner, respectfully, notes that the customer is able to provide one or more commands that include one or more commands to view a product and/or requesting additional product information, as taught in paragraph(s) 0018 and 0020. Examiner, further, notes that the customer is able to interact with the mobile sales device, which, will provide the product information to the users terminal, see paragraph 0022) 
Receive, as a response to the transmission request, information about the mobile sales vehicle specified based on

	With respect to the above limitations: while Natarajan teaches that a customer can view product information on a mobile sales vehicle for purchase. However, to the extent Natarajan, doesn’t explicitly teach receiving information about the sales vehicle based on a delivery address see Beach-Drummond. And Natarajan, doesn’t explicitly receiving information about a sales vehicle based on its current location, which, the sales vehicle will be able to deliver the item to the customer the fastest. 
	But, Beach-Drummond in the analogous art of mobile storefronts, teaches
Receive, as a response to the transmission request, information about the mobile sales vehicle specified based on a current position of the mobile sales vehicle and a position of the delivery address. (Column 3, Lines 64-67); (Column 4, Lines 1-2); (Column 6, Lines 20-41, 44-51, and 55-58)(Beach-Drummond teaches that a customer is able to provide the system with their delivery address, in order to make sure the delivery address is within an delivery area for the mobile kitchens. Beach-Drummond, further, teaches that the system will then send a food order to 
Get the mobile sales vehicle being to deliver the item fastest to the delivery address displayed in the customer terminal based on the received information about the mobile sales vehicle. (Column 6, Lines 55-670; and (Column 7, Lines 1-12)(Beach-Drummond teaches that the system will provide a notification to a customer terminal that includes the estimated time of delivery along with arrival information of the mobile kitchen at the user’s delivery address)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the mobile storefront system of Natarajan, by incorporating the teachings of determining a mobile storefront based on the geolocation of a consumer and current location of the storefront, which, an order will be transmitted to the mobile storefront and a notification of the estimated arrival time to a user of Beach-Drummond, since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve the efficiency for delivery services by scheduling the preparation of a mobile order in order to organize and manage an aggregation of product orders for 
	With respect to the above limitations: while Beach-Drummond teaches that a customer is able to provide their delivery address, which, the system will determine a mobile kitchen within the delivery address area and then send the food order to the mobile kitchen allowing the mobile kitchen to then send an estimated time of delivery to the user. Beach-Drummond, further, teaches that the estimated time of delivery will be displayed to the user via a notification indicating arrival information of the mobile sales vehicle. However, Natarajan and Beach-Drummond, doesn’t explicitly teach a mobile sales vehicle delivering the item to the user the fastest. 
	But, Frehn et al. in the analogous art of vehicle delivery, teaches delivering the item fastest to the delivery address. (Paragraph(s) 0030 and 0085)(Frehn et al. teaches a system that will select a delivery vehicle from multiple vehicles to deliver an item to a customer. The system will take into consideration the current location of the delivery vehicles and the delivery location. Frehn et al., further, teaches that the system will calculate a fastest route for the delivery vehicle and then select the delivery vehicle that yields the lowest delivery time to the delivery location. Examiner, respectfully, notes that the food assembly apparatus can be installed within the delivery vehicle (i.e., mobile sales vehicle), as taught in paragraph 0021 and 0085)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the mobile storefront system of Natarajan and  determining a mobile storefront based on the geolocation of a consumer and current location of the storefront, which, notifications will be sent to a customer 

	Regarding Claim 7, Natarajan/Beach-Drummond/Frehn et al./Kinugawa et al./ Green et al., teaches all the limitations as applied to Claim 6.
	However, Natarajan, doesn’t explicitly teach wherein, the one or more processors are further configured to execute the instructions to: 
When the received information about the mobile sales vehicle includes information about more than two mobile sales vehicles. 
Transmit a delivery request for delivery of the item from fewer mobile sales vehicles than the mobile sales vehicles specified. 
As a response to the delivery request receive information about fewer than or equal to mobile sales vehicles included in the delivery request. 
Get the mobile sales vehicle being to deliver the item fastest to the delivery address displayed in an understandable manner for the customer based on the received information indicating the mobile sales vehicles. 
	But, Kinugawa et al. in the analogous art of searching for food delivery shops, teaches wherein, the one or more processors are further configured to execute the instructions to: 
When the received information about the mobile sales includes information about more than two mobile sales. (Paragraph 0077); and (Fig. 9, 60)(Kinugawa et al. teaches a user is able to select three types of food products via a check box (i.e., information about more than two mobile sales). The selection corresponds to the product types offered by shops. Examiner, respectfully, notes that the user is able to select three types of products. Examiner, further, notes that this process is related to food delivery of items to a user, as taught in paragraph 0081) 
Transmit a delivery request for delivery of the item from fewer mobile sales vehicles than the mobile sales specified.  (Paragraph 0077)(Kinugawa et al. teaches that the user is able to submit the request to a shop server. The shop server will identify shops that are related to the user’s product selection, which, the shops will be identified based on zones that are selected by the user based on selected addresses, as taught in paragraph 0048)  
As a response to the delivery request receive information about fewer than or equal to mobile sales included in the delivery request. (Paragraph 0078)(Kinugawa et al. teaches that the shop server will be 
Get the mobile sales being to deliver displayed in the customer terminal based on the received information indicating the mobile sales. (Paragraph(s) 0050 and 0078)(Kinugawa et al. teaches that the shop server will display the search results to the user on the user’s device (i.e., customer terminal). The search results screen will include a plurality of pieces of shop-related information corresponding to the shops, which, will include the shop name, product types, and price, as taught in paragraph(s) 0050 and 0089) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the mobile storefront system of Natarajan, by incorporating the teachings of determining multiple food shops, which, a shop server will receive a user request for multiple food types for various shops based on delivery zones and the shop server will then provide shop information to the user only when the shops are equal to the predetermined request information of the user of Kinugawa et al. et al.,  since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve the convenience of users search for food delivery shops. (Kinugawa et al.: Paragraph 0003)

	But, Frehn et al. in the analogous art of vehicle delivery, teaches get the mobile sales vehicle being to deliver the item fastest. (Paragraph(s) 0030 and 0085)(Frehn et al. teaches a system that will select a delivery vehicle from multiple vehicles to deliver an item to a customer. The system will take into consideration the current location of the delivery vehicles and the delivery location. Frehn et al., further, teaches that the system will calculate a fastest route for the delivery vehicle and then select the delivery vehicle that yields the lowest delivery time to the delivery location. Examiner, respectfully, notes that the food assembly apparatus can be installed within the delivery vehicle (i.e., mobile sales vehicle), as taught in paragraph 0021 and 0085)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the mobile storefront system of Natarajan and determining multiple food delivery shops where a shop server will receive a user request for multiple food types for various shops based on delivery zones, which, the shop server will then provide shop information to the user only when the shops are equal to the predetermined request information of the user of Kinugawa et al. et al., by incorporating the teachings of calculating the fastest route for a mobile food delivery vehicle that will deliver a food item to delivery location within a minimum delivery time of Frehn et al., since the claimed invention is merely providing some teaching, suggestion, 

	Regarding Claim 10, Natarajan/Beach-Drummond/Frehn et al./Kinugawa et al./ Green et al., teaches a stock management method comprising:
Managing stock information about stock of an item held by each of a plurality of mobile sales vehicles performing mobile sale. (See, relevant rejection of Claim 1(b)(a))
Receiving, from each of the plurality of mobile sales vehicles, sales information indicating an item sold at a storefront of the mobile sales vehicle and current position information indicating a current position of the mobile sales vehicles. (See, relevant rejection of Claim 1(b)(b))
Transmitting the stock information to a customer terminal. (See, relevant rejection of Claim 1(b)(f))
Receiving, from the customer terminal, desired delivery time information at which a customer desires an item to be delivered. (See, relevant rejection of Claim 1(b)(d))
Receiving, from the customer terminal, delivery address information indicating a delivery address of the item. (See, relevant rejection of Claim 1(b)(d))
Specifying when receiving information indicating the desired delivery time, a mobile sales vehicle capable of delivering the item to the delivery Claim 1(b)(e))
Transmitting, to the customer terminal, the stock information about stock held by the mobile sales vehicle specified. (See, relevant rejection of Claim 1(b)(g))
Receiving, from the customer terminal, order information including information about an item ordered based on the stock information. (Paragraph 0058)(Natarajan teaches that the user is able to receive product information on a customer terminal, which, the customer will be able to purchase the product based on the product information displayed)
Transmitting the order information along with the delivery address information to the mobile sales vehicle delivering the ordered item. (See, relevant rejection of Claim 1(b)(h))
Updating the stock information, based on at least one of the sales information and the order information. (See, relevant rejection of Claim 1(b)(i)(i))
wherein the method further comprises:
receiving, from the customer terminal, a transmission request of information about a mobile sales vehicle delivering the item ordered based on the stock information. (See, relevant rejection of Claim 1(j)(i))
specifying, based on the current position of the mobile sales vehicle and the position of the delivery address, a mobile sales vehicle delivering the ordered item fastest to the delivery address, out of the mobile sales vehicles holding the item. (See, relevant rejection of Claim 1(j)(ii))
transmitting information about the specified mobile sales vehicle to the customer terminal. (See, relevant rejection of Claim 1(j)(iii))
when a number of the mobile sales vehicles specified is more than two, receiving from the customer terminal, a delivery request for delivery of the item form fewer mobile sales vehicles than the mobile sales vehicles specified. (See, relevant rejection of Claim 1(j)(iv))
specifying the mobile sales vehicle in such a way that a number of them mobile sales vehicles delivering the ordered item to the customer is fewer than or equal to a number of the mobile sales vehicles included in the delivery request. (See, relevant rejection of Claim 1(j)(v))
	
	Regarding Claim 11, Natarajan/Beach-Drummond/Frehn et al./Kinugawa et al./ Green et al., teaches all the limitations as applied to Claim 10 and 
Further receiving, from the customer terminal, a transmission request of information about a mobile sales vehicle delivering the item ordered based Claim(s) 2(a) and 10)
Specifying, based on a current position of the mobile sales vehicle and a position of the delivery address, a mobile sales vehicle delivering the ordered item fastest to the delivery address, out of the mobile sales vehicles holding the item. (See, relevant rejection(s) of Claim(s) 2(a) and 10)
Transmitting, to the customer about a mobile sales vehicle delivering the specified item fastest to the delivery address. (See, relevant rejection(s) of Claim(s) 2(a) and 10)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524.  The examiner can normally be reached on 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628